Response to Arguments
1.	On pages 9-10 in Remarks, applicant argues that Agiwal does not mention an offset between the first PF and the next PF, how to determine this offset.

    PNG
    media_image1.png
    520
    759
    media_image1.png
    Greyscale

	In contrast, par. 0102 of Agiwal explains that number of paging slot sets is equal to PD duration divided by “offset + duration of each paging slot set”. And thus, the first paging slot set (420) starts at an offset from the start of PO (410) as depicted in fig. 4 of Agiwal.

2.	On pages 10-11 in Remarks, applicant argues that Agiwal does not disclose or suggest the fixed offset is between the first PF and the next PF.

	Again, par. 0102 of Agiwal explains that an offset between paging slot set could be predefined or zero or that the offset between paging slot sets and offset between start of PD and first paging slot set can be same. Therefore, one of ordinary skill in the art could easily expected a fixed number or a constant for offset between the first paging slot and the next paging slot, as to an offset between the first PF and the next PF.

3.	On page 11 in Remarks, applicant argues that Agiwal does not give any hint or ideas about determining the position of PF according to a position where the SSB is located.
	Paragraph 0105 of Agiwal describes that mapping between paging slot set and SS blocks can be predefined, for instance, SS block 1 mapped to paging slot set 1, and SS block 2 to paging slot set 2. Alternatively, network may indicate Tx beams used for PSS/SSS. If then, a UE monitors all paging slot sets in PO in order to identify the paging slot sets corresponding to SS block. Therefore, applicant’s argument is incorrect and not persuasive.

4.	On page 12, applicant argues that the claim does not need to define a location of PF as the position of PF being in granularity of radio frame is a common knowledge in the communication field.
	In response to applicant’s argument above, was applicant admitting that a position of PF in a radio frame was a common knowledge. Since it’s a common knowledge, why applicant is arguing for the prior art’s teaching and the claim limitation, if it doesn’t need to be given a patentable weight. As responded above, Agiwal teaches how to define SS block corresponding to paging slot in a transmitting beam and how offset in paging slots could be predefined or set, applicant’s argument is not needed to respond herein.
Accordingly, it is to note that applicant shall argue the features regarded as claimed invention in the claim from the disclosure.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

5.	On page 12, applicant presented the argument for the claim limitation “determining the position of the PF accordingly to the position where an SSB in the DRX cycle is located”.

    PNG
    media_image2.png
    478
    745
    media_image2.png
    Greyscale

In response to applicant's argument, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Agiwal initially teaches how to determine the position of the PF accordingly to the position where an SSB is located (par. 0102 & 0105). In particular, Namboodiri teaches that in DRX cycle (202 in fig. 2), the positions of paging occasion (206 in fig. 2) and the position of SYNC (210 in fig. 2). What’s more, Namboodiri teaches 2 SYNC blocks in the prior DRX cycle and 1 SYNCH block in the current DRX cycle (see fig. 2 shown above and see fig. 3A-B). Accordingly, the combination of Agiwal and Namboodiri would have been expected by one of ordinary skill in the art to perform equally well to the claim limitation argued because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

	For the above reasons, claim rejections are sustained. 


/SAN HTUN/
Primary Examiner, Art Unit 2643